Exhibit 10.2


Execution
VOTING AGREEMENT
This Voting Agreement (this “Agreement”) is entered into as of June 30, 2020 by
and between MYOS RENS Technology, Inc., a Nevada corporation (“Parent”) and the
undersigned stockholders (each, solely as to himself, herself or itself,
“Stockholder”) of Parent. Terms not otherwise defined herein shall have the
respective meanings ascribed to them in the Merger Agreement (as defined below).
If the terms of this Agreement conflict in any way with the provisions of the
Merger Agreement, then the provisions of the Merger Agreement shall control.
RECITALS
A.WHEREAS, the execution and delivery of this Agreement by Stockholder is a
material inducement to the willingness of Company, Parent and Merger Sub (as
defined below) to enter into that certain Agreement and Plan of Merger and
Reorganization, dated as of June 30, 2020 (the “Merger Agreement”), by and among
Parent, Matrix Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and MedAvail, Inc., a Delaware corporation
(the “Company”), pursuant to which Merger Sub will merge with and into the
Company with the Company surviving such merger as a wholly owned subsidiary of
Parent (the “Merger”).
B.WHEREAS, Stockholder understands and acknowledges that the Company, Merger Sub
and Parent are entitled to rely on (i) the truth and accuracy of Stockholder’s
representations contained herein and (ii) Stockholder’s performance of the
obligations set forth herein.
NOW, THEREFORE, in consideration of the promises and the covenants and
agreements set forth in the Merger Agreement and in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
1.Restrictions on Shares.
(a)Stockholder shall not, directly or indirectly, transfer (except as may be
specifically required by court order or by operation of law), sell, exchange,
pledge or otherwise dispose of or encumber any of the Shares (as such term is
defined in Section 3 herein), or enter into any agreement or other arrangement
relating thereto, at any time prior to the Expiration Time (as defined below);
provided, however, that Stockholder may (i) if Stockholder is a partnership,
limited liability company or corporation, (A) distribute any of the Shares to
its partners, members or equity holders (as applicable), or (B) transfer the
Shares to its controlled Affiliates, (ii) if Stockholder is an individual,
transfer any of the Shares to any member of Stockholder’s immediate family or a
family partnership or family limited liability company, or to a trust for the
benefit of Stockholder or any member of Stockholder’s immediate family for
estate planning purposes, (iii) transfer any of the Shares upon the death or
dissolution of Stockholder, and (iv) as otherwise consented to in writing by
Parent; provided, further, that any such transfer shall be permitted only if, as
a condition to the effectiveness of such transfer, the transferee agrees in
writing to be bound by all of the terms of this Agreement. As used herein, the
term “Expiration Time” shall mean the earliest occurrence of (A) the Effective
Time, and (B) the date and time of the valid termination of the Merger Agreement
in accordance with its terms.
(b)Except pursuant to the terms of this Agreement, Stockholder shall not
directly or indirectly, grant any proxies or powers of attorney with respect to
any of the Shares, deposit any of the
         

--------------------------------------------------------------------------------



Shares into a voting trust, or enter into a voting agreement or similar
arrangement or commitment with respect to any of the Shares.
(c)Except as otherwise provided herein, Stockholder shall not, in his, her or
its capacity as a stockholder of Parent, directly or indirectly, take any action
that would make any representation or warranty contained herein untrue or
incorrect or that would have the effect of impairing the ability of Stockholder
to perform his, her or its obligations under this Agreement or preventing or
delaying the consummation of any of the transactions contemplated hereby.
(d)Any shares of Parent Capital Stock or other securities of Parent that
Stockholder purchases or with respect to which Stockholder otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) after the
date of this Agreement and prior to the Expiration Time, including by reason of
any stock split, stock dividend, reclassification, recapitalization or other
similar transaction or pursuant to the exercise of options or warrants to
purchase such shares or the conversion of any debt (collectively, the “New
Shares”) shall be subject to the terms and conditions of this Agreement to the
same extent as if they comprised a portion of the Shares and shall be deemed to
be included in the Shares for the purposes hereof.
2.Agreement to Vote Shares.
(a)Prior to the Expiration Time, at every meeting of the stockholders of Parent
called with respect to any of the following matters, and at every adjournment or
postponement thereof, and on every resolution of the stockholders of Parent with
respect to any of the following matters, Stockholder shall participate and vote
the Shares (i) in favor of the adoption of the Merger Agreement and the approval
of the Merger and the other Parent Transactions, and any other matter that is
reasonably necessary to facilitate the consummation of the Merger and the other
Parent Transactions, (ii) against any Adverse Proposal (as defined below) and
(iii) against any other matter that would reasonably be expected to impede,
interfere with, delay, postpone or adversely affect the Merger or any of the
Parent Transactions. For purposes of this Agreement, “Adverse Proposal” means
(A) any Acquisition Proposal, (B) any change in a majority of the board of
directors of Parent, other than to the extent resulting from the election of
replacement directors with respect to directors who resigned from (or otherwise
no longer serve on) such board, (C) any amendment to Parent’s certificate of
incorporation or bylaws that is not requested or expressly approved by the board
of directors of Parent, (D) any action or agreement that would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Parent or any
of its Subsidiaries or Affiliates under the Merger Agreement or that would
reasonably be expected to result in any of the conditions to Parent’s or any of
its Subsidiaries’ or Affiliates’ obligations under the Merger Agreement not
being fulfilled or (E) any other matter that would reasonably be expected to
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any of the other Parent Transactions. Any such vote shall be cast (and
each consent shall be given) by Stockholder in accordance with such procedures
relating thereto so as to ensure that it is duly counted, including for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent.
(b)Concurrently with the execution and delivery of this Agreement, Stockholder
shall (and shall cause the record holder of the Shares to) deliver to Parent a
duly executed proxy in the form attached hereto as Exhibit A (the “Proxy”),
which proxy shall become effective solely in the event of any failure by
Stockholder to act in accordance with its obligations as to voting in accordance
with the requirements of Section 2(a). Such Proxy is coupled with an interest
sufficient in law to support an irrevocable proxy, and, until the Expiration
Time, shall be irrevocable to the fullest extent permitted by law, with respect
to each and every meeting of the stockholders of Parent with respect to the
matters contemplated by Section 2(a) covering all of the Shares (including the
New Shares) in respect of which
2

--------------------------------------------------------------------------------



Stockholder is entitled to vote at any such meeting.  Upon the execution of this
Agreement by Stockholder, (i) Stockholder hereby revokes any and all prior
proxies (other than the Proxy) given by Stockholder with respect to the subject
matter contemplated by the Proxy and (ii) Stockholder shall not grant any
subsequent proxies with respect to such subject matter, or enter into any
agreement or understanding with any Person to vote or give instructions with
respect to the Shares and New Shares in any manner inconsistent with the terms
of the Proxy, from and after the date hereof and prior to the Expiration Time.
Any vote, or other action executed or taken by the holder(s) of the Proxy in
accordance with the terms thereof, shall prevail and supersede any vote, or
other action executed or taken by Stockholder to the contrary.
3.Representations, Warranties and Covenants of Stockholder. Stockholder hereby
represents, warrants and covenants to Parent as follows:
(a)As of the date hereof, Stockholder is the beneficial or record owner of, or
exercises voting power over, that number of shares of Parent Capital Stock set
forth on the signature page hereto (all such shares owned beneficially or of
record by Stockholder, or over which Stockholder exercises voting power, on the
date hereof, collectively, the “Shares”). The Shares constitute Stockholder’s
entire interest in the outstanding shares of the capital stock of Parent and
Stockholder is not the beneficial or record holder of, and does not exercise
voting power over, any other outstanding shares of capital stock of Parent other
than any non-voting interest in outstanding Parent Warrants or other similar
non-voting rights to acquire shares of capital stock of Parent. Stockholder has
sole right to vote and sole power of disposition and sole power to agree and to
issue instructions with respect to all Shares and the other matters contemplated
herein, with no restrictions on Stockholder’s right and powers of voting or
disposition pertaining thereto and no person not a signatory to this Agreement
has a beneficial interest in or a right to acquire or vote any of the Shares
(other than, if Stockholder is a partnership or a limited liability company, the
rights and interest of persons and entities that own partnership interests or
units in Stockholder under the partnership agreement or operating agreement
governing Stockholder and applicable partnership or limited liability company
law, or if Stockholder is a married individual and resides in a state with
community property laws, the community property interest of his or her spouse to
the extent applicable under such community property laws, which spouse hereby
consents to this Agreement by executing the spousal consent attached hereto).
The Shares are and will be at all times up until the Expiration Time free and
clear of any security interests, liens, claims, pledges, options, rights of
first refusal, co-sale rights, agreements, limitations on Stockholder’s voting
rights, charges and other encumbrances of any nature (other than any
encumbrances created by this Agreement or arising under applicable federal and
state securities laws) that could adversely affect the Merger, the Merger
Agreement, or the exercise or fulfillment of the rights and obligations of the
Company, Parent, Merger Sub or Stockholder under this Agreement or the Merger
Agreement. Stockholder’s principal residence or place of business is set forth
on the signature page hereto.
(b)If Stockholder is a corporation, limited partnership or limited liability
company, Stockholder is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated,
organized or constituted.
(c)Stockholder has all requisite power, capacity and authority to enter into
this Agreement and to perform its obligations under this Agreement and
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by Stockholder and the consummation by Stockholder of the
transactions contemplated hereby have been duly authorized by all necessary
action, if any, on the part of Stockholder (or its board of directors or similar
governing body, as applicable), and no other actions or proceedings on the part
of Stockholder are necessary to authorize the execution and delivery by
Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Stockholder and, assuming the due authorization, execution and
delivery of this Agreement by Parent, constitutes a valid and binding obligation
of Stockholder, enforceable against Stockholder in accordance with its terms,
subject to
3

--------------------------------------------------------------------------------



applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and to general principles of equity.
(d)The execution and delivery of this Agreement does not, and the performance by
Stockholder of its agreements and obligations hereunder will not, conflict with,
result in a breach or violation of or default under (with or without notice or
lapse of time or both), or require notice to or the consent of any person under,
any provisions of the organizational documents of Stockholder (if applicable),
or any agreement, commitment, law, rule, regulation, judgment, order or decree
to which Stockholder is a party or by which Stockholder is, or any of its assets
are, bound, except for such conflicts, breaches, violations or defaults that
would not, individually or in the aggregate, prevent or delay consummation of
the Merger and the Parent Transactions and the transactions contemplated by this
Agreement or otherwise prevent or materially delay Stockholder from performing
his, her or its obligations under this Agreement.
(e)Stockholder acknowledges that Stockholder has received a copy of the Merger
Agreement and familiarized himself, herself, or itself with the terms and
conditions contained therein.
(f)No broker, investment banker, financial advisor or other person (including
Stockholder) is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission that is payable by the Company, Parent or any of their
respective affiliates in connection with the Merger Agreement and the
transactions contemplated thereby based upon arrangements made by or on behalf
of Stockholder in its capacity as such, other than as disclosed in the Company
Disclosure Schedule or Parent Disclosure Schedule, as applicable.
4.Confidentiality. Stockholder shall hold any non-public information regarding
this Agreement, the Merger Agreement and the Parent Transactions in strict
confidence and shall not divulge any such information to any third person until
Parent or the Company has publicly disclosed the Merger; provided, however, that
Stockholder may disclose such information (i) to his, her or its attorneys,
accountants, consultants, trustees, beneficiaries and other professionals to the
extent necessary to obtain their services in connection with monitoring
Stockholder’s interests in Parent and Stockholder’s rights under the Merger
Agreement or other agreements entered into in connection with the Merger
(provided such advisors are subject to substantially similar confidentiality
provisions as Parent), (ii) to any Affiliate, partner, member, Stockholder,
parent or subsidiary of Stockholder in the ordinary course of his, her or its
business, and (iii) as required by applicable Legal Requirements. Neither
Stockholder, in his, her or its capacity as such, nor any of his, her or its
Affiliates (other than Parent, whose actions shall be governed by the Merger
Agreement) in their capacities as such, shall issue or cause the publication of
any press release or other public announcement with respect to this Agreement,
the Merger, the Merger Agreement or the other Parent Transactions without the
prior written consent of Parent, except as may be required by applicable law in
which circumstance such announcing party shall make reasonable efforts to
consult with Parent to the extent practicable.
5.No Limitation on Actions of Stockholder as Fiduciary. In the event Stockholder
is a director, officer or other fiduciary of Parent, or such director, officer,
or other fiduciary has a direct or indirect economic or voting interest in
Stockholder, notwithstanding anything to the contrary in this Agreement, nothing
in this Agreement is intended or shall be construed to require Stockholder not
to take any action, or in any way limit, any action that Stockholder may take,
to discharge Stockholder’s rights, duties or obligations as a director, officer
or other fiduciary of Parent.
6.No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to any Shares. All rights, ownership and economic benefits of and
relating to the Shares shall remain vested in and belong to the Stockholder, and
Parent shall not have the authority to manage, direct, restrict, regulate,
govern, or
4

--------------------------------------------------------------------------------



administer any of the policies or operations of Parent or exercise any power or
authority to direct the Stockholder in the voting of any of the Shares to the
extent such Shares are entitled to be voted, except as otherwise provided
herein.
7.Public Announcements. The Stockholder shall not, and shall cause its
representatives not to, directly or indirectly, make any press release, public
announcement or other public communication that criticizes or disparages this
Agreement or the Merger Agreement or any of the transactions contemplated hereby
and thereby, without the prior written consent of Parent.
8.Expenses. All fees and expenses incurred in connection this Agreement and the
Parent Transactions shall be paid by the party incurring such fees or expenses,
whether or not the Merger is consummated.
9.Miscellaneous.
(a)Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement will be in writing and will be
deemed properly delivered, given and received: (i) if delivered by hand, when
delivered; (ii) if sent on a Business Day by email before 11:59 p.m.
(recipient’s time), when successfully transmitted; (iii) if sent by email on a
day other than a Business Day, or if sent by email after 11:59 p.m. (recipient’s
time), on the Business Day following the date when successfully transmitted;
(iv) if sent by registered, certified or first class mail, the third Business
Day after being sent; and (v) if sent by overnight delivery via a national
courier service, one Business Day after being sent, in each case to the address
set forth beneath the name of such party below (or to such other address as such
party shall have specified in a written notice given to the other parties
hereto):
(i)if to Parent, to:


MYOS RENS Technology, Inc.
45 Horsehill Rd., Suite 106
Cedar Knolls, NJ 07927
Attn: Joseph Mannello, President
E-Mail: JMannello@myoscorp.com


with copies (which shall not constitute notice) to:
Hiller, P.C.
641 Lexington Avenue
New York, NY 10022
Attn: David N. Feldman, Esq.
E-mail: DFeldman@hillerpc.com


(ii)if to Stockholder, to the address set forth for Stockholder on the signature
page hereof.
(b)Interpretation. When a reference is made in this Agreement to sections or
exhibits, such reference shall be to a section of or an exhibit to this
Agreement unless otherwise indicated. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation.” The phrases “the date of this Agreement,” “the date
hereof,” and terms of similar import, unless the context otherwise
5

--------------------------------------------------------------------------------



requires, shall be deemed to refer to the date first above written. Unless the
context of this Agreement otherwise requires: (i) words of any gender include
each other gender, (ii) words using the singular or plural number also include
the plural or singular number, respectively, and (iii) the terms “hereof,”
“herein,” “hereunder” and derivative or similar words refer to this entire
Agreement.
(c)Specific Performance; Injunctive Relief. The parties hereto acknowledge that
Parent will be irreparably harmed and that there will be no adequate remedy at
law for a violation of any of the covenants or agreements of Stockholder set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to Parent upon any such violation of this Agreement,
Parent shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to Parent at law
or in equity and Stockholder hereby waives any and all defenses that could exist
in his, her or its favor in connection with such enforcement and waives any
requirement for the security or posting of any bond in connection with such
enforcement.
(d)Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties hereto, which counterparts may be executed and delivered
electronically; it being understood that all parties need not sign the same
counterpart.
(e)Entire Agreement; Nonassignability; Parties in Interest; Death or Incapacity.
This Agreement and the documents and instruments and other agreements
specifically referred to herein or delivered pursuant hereto (i) constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof and (ii) are not intended
to confer, and shall not be construed as conferring, upon any person other than
the parties hereto any rights or remedies hereunder or thereunder. Except as
provided in Section 1(a), neither this Agreement nor any of the rights,
interests, or obligations under this Agreement may be assigned or delegated, in
whole or in part, by operation of law or otherwise, by Stockholder without the
prior written consent of Parent, and any such assignment or delegation that is
not consented to shall be null and void. This Agreement, together with any
rights, interests or obligations of Parent hereunder, may be assigned or
delegated in whole or in part by Parent to any direct or indirect wholly owned
subsidiary of Parent without the consent of or any action by Stockholder upon
notice by Parent to Stockholder as provided herein, provided, however, that
Parent shall remain liable for all of its obligations under this Agreement.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by, the parties hereto and their
respective successors and assigns (including any person to whom any Shares or
New Shares are sold, transferred or assigned). All authority conferred herein
shall survive the death or incapacity of an individual Stockholder and in the
event of Stockholder’s death or incapacity, any obligation of Stockholder
hereunder shall be binding upon the heirs, personal representatives, successors
and assigns of Stockholder.
(f)Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.
(g)Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative (but
without duplication) with and not
6

--------------------------------------------------------------------------------



exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.


(h)Governing Law.
(i)        This Agreement will be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof.
(ii)        Any action, suit or other Legal Proceeding relating to this
Agreement or the enforcement of any provision of this Agreement will be brought
or otherwise commenced exclusively in the Court of Chancery of the State of
Delaware or, if jurisdiction over the matter is vested exclusively in the
federal courts, the United States District Court for the District of Delaware.
Each party to this Agreement: (i) expressly and irrevocably consents and submits
to the exclusive jurisdiction of such court (and each appellate court therefrom)
in connection with any such action, suit or Legal Proceeding; (ii) agrees that
such court will be deemed to be a convenient forum; and (iii) agrees not to
assert (by way of motion, as a defense or otherwise), in any such action, suit
or Legal Proceeding commenced in any such court, any claim that such party is
not subject personally to the jurisdiction of such court, that such action, suit
or Legal Proceeding has been brought in an inconvenient forum, that the venue of
such action, suit or other Legal Proceeding is improper or that this Agreement
or the subject matter of this Agreement may not be enforced in or by such court.
(iii)        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE PARENT TRANSACTIONS.
(h)Termination. This Agreement shall terminate and shall have no further force
or effect from and after the Expiration Time, and thereafter there shall be no
liability or obligation on the part of Stockholder, provided that if the Closing
occurs, the provisions of Section 2 (Agreement to Vote Shares), Section 3
(Representations, Warranties, and Covenants of Stockholder), Section 4
(Confidentiality), and this Section 10 (Miscellaneous) shall remain in full
force and effect and survive any termination of this Agreement; provided,
further, that no such termination shall relieve any party from liability for any
willful breach of this Agreement prior to such termination.
(i)Amendment. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each of the parties hereto, or in the case of a waiver, by the
party against which the waiver is to be effective. Notwithstanding the
foregoing, no failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any right hereunder.
(j)Rules of Construction. The parties hereto agree that they have been (or have
had the opportunity to be) represented by counsel during the negotiation,
preparation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.
7

--------------------------------------------------------------------------------



(k)Additional Documents, Etc. Stockholder shall execute and deliver any
additional documents necessary or desirable, in the reasonable opinion of
Parent, to carry out the purpose and intent of this Agreement.
(l)Nothing herein shall limit or affect Parent’s or Merger Sub’s rights in
connection with the Merger Agreement.
[Signature Page Follows]


8


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
executed as of the date first above written.


MYOS RENS TECHNOLOGY, INC.:
By:


Name:
 Joseph Manello
Title:
Chief Executive Officer
STOCKHOLDER:
(Print Name of Stockholder)
(Signature)
(Print name and title if signing on behalf of an entity)
(Print Address)
(Print Address)(Print Telephone Number)Shares beneficially owned on the date
hereof:shares of Parent Common Stock






--------------------------------------------------------------------------------



VOTING AGREEMENT
OF MYOS RENS TECHNOLOGY, INC.
SPOUSAL CONSENT
I ____________________, spouse of ____________________, having the legal
capacity, power and authority to do so, hereby confirm that I have read and
approve the foregoing the Voting Agreement (the “Agreement”). In consideration
of the terms and conditions as set forth in the Agreement, I hereby appoint my
spouse as my attorney in fact with respect to the exercise of any rights and
obligations under the Agreement, and agree to be bound by the provisions of the
Agreement insofar as I may have any rights or obligations in the Agreement under
the community property laws of the State of [___] or similar laws relating to
marital or community property in effect in the state of our residence as of the
date of the Agreement.

Date:Signature of Spouse:Printed Name of Spouse:





--------------------------------------------------------------------------------



EXHIBIT A
IRREVOCABLE PROXY
TO VOTE STOCK OF
MYOS RENS TECHNOLOGY, INC.
Solely in the event of any failure by the undersigned Stockholder
(“Stockholder”) to act in accordance with its obligations as to voting with
respect to the matters contemplated by Section 2(a) of the Voting Agreement (as
defined below), the Stockholder of MYOS RENS Technology, Inc., a Nevada
corporation ( “Parent”), hereby irrevocably (to the fullest extent permitted by
applicable law and effective upon the occurrence of such failure, as determined
by Parent) appoints the Chief Executive Officer of Parent, or any other designee
of Parent, as the sole and exclusive attorneys and proxies of the undersigned,
with full power of substitution and resubstitution, to represent the undersigned
and to vote at any annual, special or adjourned meeting of the stockholders of
Parent or any class thereof and exercise all voting and related rights (to the
fullest extent that the undersigned is entitled to do so) with respect to all of
the shares of capital stock of Parent that now are or hereafter may be
beneficially owned by the undersigned, and any and all other shares or
securities of Parent issued or issuable in respect thereof on or after the date
hereof (collectively, the “Shares”) in accordance with the terms of this
Irrevocable Proxy. The Shares beneficially owned by the undersigned Stockholder
of Parent as of the date of this Irrevocable Proxy are listed on the final page
of this Irrevocable Proxy. Upon the undersigned’s execution of this Irrevocable
Proxy, any and all prior proxies (other than this Irrevocable Proxy) given by
the undersigned with respect to the subject matter contemplated by this
Irrevocable Proxy are hereby revoked with respect to such subject matter and the
undersigned agrees not to grant any subsequent proxies with respect to such
subject matter, or enter into any agreement or understanding with any Person (as
defined in the Merger Agreement (as defined below)) to vote or give instructions
with respect to such subject matter in any manner inconsistent with the terms of
this Irrevocable Proxy until after the Expiration Time (as defined below).
Until the Expiration Time, this Irrevocable Proxy is irrevocable (to the fullest
extent permitted by applicable law), is coupled with an interest sufficient in
law to support an irrevocable proxy, is granted pursuant to that certain Voting
Agreement dated as of even date herewith by and between Parent and the
undersigned (the “Voting Agreement”), and is granted in consideration of Parent
entering into that certain Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), by and among MedAvail, Inc., a Delaware
corporation (the “Company”), Matrix Merger Sub, Inc., a Delaware corporation and
a wholly owned subsidiary of Parent (“Merger Sub”), and Parent pursuant to which
Merger Sub will merge with and into the Company with the Company surviving the
Merger as a wholly owned subsidiary of Parent. As used herein, the term
“Expiration Time” shall mean the earliest occurrence of (i) the Effective Time
(as defined in the Merger Agreement), and (ii) the date and time of the valid
termination of the Merger Agreement in accordance with its terms.
The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time following the time this proxy
becomes effective in accordance with the first paragraph hereof and prior to the
Expiration Time, to act as the undersigned’s attorney and proxy to represent the
undersigned and vote the Shares, and to exercise all voting and other rights of
the undersigned with respect to the Shares, at every annual, special or
adjourned meeting of the stockholders of Parent: (i) in favor of the adoption of
the Merger Agreement and the approval of the Merger (as defined in the Merger
Agreement) and the other Parent Transactions, and any other matter that is
reasonably necessary to facilitate the consummation of the Merger and the other
Parent Transactions, (ii) against any Adverse Proposal (as defined in the Voting
Agreement to which this Irrevocable Proxy is attached) and (iii) against any
other



--------------------------------------------------------------------------------



matter that could reasonably be expected to impede, interfere with, delay,
postpone or adversely affect the Merger or any of the Parent Transactions.
The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided above. The undersigned Stockholder may vote
the Shares on all other matters.
The provision of this Irrevocable Proxy shall attach to the Shares, all
authority herein conferred shall survive the death or incapacity of the
undersigned and any obligation of the undersigned hereunder shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.
[Signature Page Follows]






--------------------------------------------------------------------------------



This Irrevocable Proxy is coupled with an interest as aforesaid and is
irrevocable. This Irrevocable Proxy may not be amended or otherwise modified
without the prior written consent of Parent. This Irrevocable Proxy shall
terminate, and be of no further force and effect, automatically upon the
Expiration Time.
Dated: ____________________




STOCKHOLDER:
(Print Name of Stockholder)
(Signature)
(Print name and title if signing on behalf of an entity)
(Print Address)
(Print Address)(Print Telephone Number)Shares beneficially owned on the date
hereof:shares of Parent Common Stock


